Exhibit 99.1 ANNUAL INFORMATION FORM YEAR ENDED DECEMBER 31, 2010 March 22, 2011 TABLE OF CONTENTS Page GLOSSARY OF TERMS 1 ABBREVIATIONS 5 CONVERSION 5 NON-GAAP MEASURES 7 ADVANTAGE OIL & GAS LTD. 8 GENERAL DEVELOPMENT OF THE BUSINESS 8 DESCRIPTION OF OUR BUSINESS AND OPERATIONS 12 STATEMENT OF RESERVES DATA AND OTHER OIL AND GAS INFORMATION 12 DIRECTORS AND OFFICERS 33 DIVIDEND POLICY 35 DESCRIPTION OF THE CORPORATION'S SECURITIES 36 PRICE RANGE AND TRADING VOLUME OF SECURITIES 37 ESCROWED SECURITIES 39 LEGAL PROCEEDINGS 40 REGULATORY ACTIONS 40 INTEREST OF MANAGEMENT AND OTHERS IN MATERIAL TRANSACTIONS 40 MATERIAL CONTRACTS 40 INTEREST OF EXPERTS 40 AUDITORS, TRANSFER AGENT AND REGISTRAR 41 AUDIT COMMITTEE INFORMATION 41 AUDIT COMMITTEE CHARTER 42 AUDIT SERVICE FEES 46 INDUSTRY CONDITIONS 46 RISK FACTORS 56 DISCLOSURE PURSUANT TO THE REQUIREMENTS OF THE NEW YORK STOCK EXCHANGE 64 ADDITIONAL INFORMATION 64 SCHEDULES "A" - REPORT OF MANAGEMENT AND DIRECTORS ON OIL AND GAS DISCLOSURE "B" - REPORT ON RESERVES DATA BY INDEPENDENT QUALIFIED RESERVES EVALUATOR OR AUDITOR GLOSSARY OF TERMS Selected Defined Terms "5.00% Debentures" means 5.00% convertible unsecured subordinated debentures of the Corporation due January 30, 2015; "6.50% Debentures" means 6.50% convertible unsecured subordinated debentures of the Corporation which matured on June 30, 2010; "7.75% Debentures" means 7.75% convertible unsecured subordinated debentures of the Corporation due December1, 2011; "8.00% Debentures" means 8.00% convertible unsecured subordinated debentures of the Corporation due December31, 2011; "ABCA" means the Business Corporations Act (Alberta), together with any or all regulations promulgated thereunder, as amended from time to time; "AOG" or "Advantage" or the "Corporation" means Advantage Oil & Gas Ltd., a corporation amalgamation under the ABCA.All references to "AOG" or "Advantage" or the "Corporation", unless the context otherwise requires, are references to Advantage Oil & Gas Ltd. and its predecessors; "AOG Board of Directors" or "Board of Directors" means the board of directors of AOG; "Common Shares" means the common shares of AOG; "Debentures" means, collectively, the 5.00% Debentures, 6.50% Debentures, 7.75% Debentures and 8.00% Debentures; "Longview" means Longview Oil Corp., a corporation incorporated under the ABCA; "NYSE" means the New York Stock Exchange; "Shareholders" means the holders from time to time of one or more Common Shares, as shown on the register of such holders maintained by the Corporation or by the transfer agent of the Common Shares, on behalf of the Corporation; "Trust"means Advantage Energy Income Fund, a trust established under the laws of the Province of Alberta and dissolved effective July 9, 2009 pursuant to the Trust Conversion; "Trust Conversion" means the plan of arrangement pursuant to Section 193 of the ABCA, which closed on July 9, 2009 and pursuant to which, among other things, the Trust was dissolved and the Corporation became the resulting entity; "Trust Debentures" means, collectively, the 6.50% Debentures, the 7.75% Debentures and the 8.00% Debentures; "Trust Indenture" means the trust indenture between Computershare Trust Company of Canada and AOG made effective as of April17, 2001, supplemented as of May22, 2002 and amended and restated as of June25, 2002, May28, 2002, May26, 2004, April27, 2005, December 13, 2005, June 23, 2006 and December 31, 2007, as supplemented on July 9, 2009, pursuant to which the Trust was formed; "Trust Unit" or "Unit" means a unit of the Trust, each unit representing an equal undivided beneficial interest therein; "Trustee" means Computershare Trust Company of Canada as trustee under the Trust Indenture; "TSX" means the Toronto Stock Exchange; "Unitholders" means the holders from time to time of one or more Trust Units, as shown on the register of such holders maintained by the Trust or by the Trustee, as transfer agent of the Trust Units, on behalf of the Trust; and "U.S." means the United States of America. Selected Defined Oil and Gas Terms "API" means the American Petroleum Institute; "API gravity" means the American Petroleum Institute gravity expressed in degrees in relation to liquids, which is a measure of how heavy or light a petroleum liquid is compared to water. If a petroleum liquid's API gravity is greater than 10, it is lighter and floats on water; if less than 10, it is heavier than water and sinks. API gravity is thus a measure of the relative density of a petroleum liquid and the density of water, but it is used to compare the relative densities of petroleum liquids; "COGE Handbook" means the Canadian Oil and Gas Evaluation Handbook prepared jointly by the Society of Petroleum Evaluation Engineers (Calgary chapter) and the Canadian Institute of Mining, Metallurgy & Petroleum; "Current Production" means average daily gross production for the three month period ended December 31, 2010; "developed non-producing reserves" are those reserves that either have not been on production, or have previously been on production, but are shut-in, and the date of resumption of production is unknown; "developed producing reserves" are those reserves that are expected to be recovered from completion intervals open at the time of the estimate.These reserves may be currently producing or, if shut-in, they must have previously been on production, and the date of resumption of production must be known with reasonable certainly; "developed reserves" are those reserves that are expected to be recovered from existing wells and installed facilities or, if facilities have not been installed, that would involve a low expenditure (for example, when compared to the cost of drilling a well) to put the reserves on production.The developed category may be subdivided into producing and non-producing; "development costs" means costs incurred to obtain access to reserves and to provide facilities for extracting, treating, gathering and storing the oil and gas from reserves.More specifically, development costs, including applicable operating costs of support equipment and facilities and other costs of development activities, are costs incurred to: (a) gain access to and prepare well locations for drilling, including surveying well locations for the purpose of determining specific development drilling sites, clearing ground, draining, road building, and relocating public roads, gas lines and power lines, pumping equipment and wellhead assembly; (b) drill and equip development wells, development type stratigraphic test wells and service wells, including the costs of platforms and of well equipment such as casing, tubing, pumping equipment and wellhead assembly; (c) acquire, construct and install production facilities such as flow lines, separators, treaters, heaters, manifolds, measuring devices and production storage tanks, natural gas cycling and processing plants, and central utility and waste disposal systems; and (d) provide improved recovery systems; 2 "exploration costs" means costs incurred in identifying areas that may warrant examination and in examining specific areas that are considered to have prospects that may contain oil and gas reserves, including costs of drilling exploratory wells and exploratory type stratigraphic test wells.Exploration costs may be incurred both before acquiring the related property and after acquiring the property.Exploration costs, which include applicable operating costs of support equipment and facilities and other costs of exploration activities, are: (a) costs of topographical, geochemical, geological and geophysical studies, rights of access to properties to conduct those studies, and salaries and other expenses of geologists, geophysical crews and others conducting those studies; (b) costs of carrying and retaining unproved properties, such as delay rentals, taxes (other than income and capital taxes) on properties, legal costs for title defence, and the maintenance of land and lease records; (c) dry hole contributions and bottom hole contributions; (d) costs of drilling and equipping exploratory wells; and (e) costs of drilling exploratory type stratigraphic test wells; "forecast prices and costs" means future prices and costs that are: (a) generally accepted as being a reasonable outlook of the future; or (b) if, and only to the extent that, there are fixed or presently determinable future prices or costs to which the Corporation is legally bound by a contractual or other obligation to supply a physical product, including those for an extension period of a contract that is likely to be extended, those prices or costs rather than the prices and costs referred to in subparagraph (a); "gross" means: (a) in relation to an entity's interest in production and reserves, its "company gross reserves", which are such entity's working interest (operating and non-operating) before deduction of royalties and without including any royalty interest of such entity; (b) in relation to wells, the total number of wells in which an entity has an interest; and (c) in relation to properties, the total area of properties in which an entity has an interest; "net" means: (a) in relation to an entity's interest in production and reserves, such entity's interest (operating and non-operating) after deduction of royalties obligations, plus the entity's royalty interest in production or reserves; (b) in relation to wells, the number of wells obtained by aggregating an entity's working interest in each of its gross wells; and (c) in relation to the Corporation's interest in a property, the total area in which an entity has an interest multiplied by the working interest owned by it; "NI 51-101" means National Instrument 51-101 - Standards of Disclosure for Oil and Gas Activities; "Oil and Natural Gas Properties" or "Properties" means the working, royalty or other interests of AOG in any petroleum and natural gas rights, tangibles and miscellaneous interests, including properties which may be acquired by AOG from time to time; 3 "probable reserves" are those additional reserves that are less certain to be recovered than proved reserves.It is equally likely that the actual remaining quantities recovered will be greater or less than the sum of the estimated proved plus probable reserves; "proved reserves" are those reserves that can be estimated with a high degree of certainty to be recoverable.It is likely that the actual remaining quantities recovered will exceed the estimated proved reserves; "reserves" are estimated remaining quantities of oil and natural gas and related substances anticipated to be recoverable from known accumulations, as of a given date, based on: (i) analysis of drilling, geological, geophysical and engineering data; (ii) the use of established technology; and (iii) specified economic conditions, which are generally accepted as being reasonable. Reserves are classified according to the degree of certainty associated with the estimates; "resource play" refers to drilling programs targeted at regionally distributed crude oil or natural gas accumulations; successful exploitation of these reservoirs is dependent upon technologies such as horizontal drilling and multi-stage fracture stimulation to access large rock volumes in order to produce economic quantities of oil or natural gas; "Total Current Production" means aggregate average daily gross production from the Properties for the three month period ended December 31, 2010; and "undeveloped reserves" are those reserves expected to be recovered from known accumulations where a significant expenditure (for example, when compared to the cost of drilling a well) is required to render them capable of production.They must fully meet the requirements of the reserves classification (proved, probable) to which they are assigned. Words importing the singular number only include the plural, and vice versa, and words importing any gender include all genders.All dollar amounts set forth in this annual information form are in Canadian dollars, except where otherwise indicated. 4 ABBREVIATIONS Oil and Natural Gas Liquids Natural Gas bbls barrels Mcf thousand cubic feet Mbbls thousand barrels MMcf million cubic feet MMbbls million barrels bcf billion cubic feet NGLs natural gas liquids Mcf/d thousand cubic feet per day stb stock tank barrels of oil MMcf/d million cubic feet per day Mstb thousand stock tank barrels of oil m3 cubic metres MMboe million barrels of oil equivalent MMbtu million British Thermal Units boe/d barrels of oil equivalent per day GJ Gigajoule bbls/d barrels of oil per day Other BOE or boe means barrel of oil equivalent, using the conversion factor of 6 Mcf of natural gas being equivalent to one bbl of oil.A boe conversion ratio of six thousand cubic feet of natural gas to one barrel of oil equivalent (6 Mcf: 1 Bbl) is based on an energy equivalency conversion method primarily applicable at the burner tip and does not represent a value equivalency at the wellhead. WTI means West Texas Intermediate. °API means the measure of the density or gravity of liquid petroleum products derived from a specific gravity. psi means pounds per square inch. Certain other terms used herein but not defined herein are defined in NI51-101 and, unless the context otherwise requires, shall have the same meanings herein as in NI51-101. CONVERSION The following table sets forth certain conversions between Standard Imperial Units and the International System of Units (or metric units). To Convert From To Multiply By Mcf cubic metres cubic metres cubic feet bbls cubic metres cubic metres bbls feet metres metres feet miles kilometres kilometres miles acres hectares hectares acres gigajoules MMbtu The term "boe" or barrels of oil equivalent may be misleading, particularly if used in isolation.A boe conversion ratio of six thousand cubic feet of natural gas to one barrel of oil equivalent (6 Mcf: 1 Bbl) is based on an energy equivalency conversion method primarily applicable at the burner tip and does not represent a value equivalency at the wellhead. 5 YOU SHOULD NOT RELY ON FORWARD-LOOKING STATEMENTS BECAUSE THEY ARE INHERENTLY UNCERTAIN Certain statements contained in this annual information form constitute forward-looking statements.These statements relate to future events or our future performance.All statements other than statements of historical fact may be forward-looking statements.Forward-looking statements are often, but not always, identified by the use of words such as "seek", "anticipate", "plan", "continue", "estimate", "expect", "may", "will", "project", "predict", "potential", "targeting", "intend", "could", "might", "should", "believe" and similar expressions.These statements involve known and unknown risks, uncertainties and other factors that may cause actual results or events to differ materially from those anticipated in such forward-looking statements.We believe the expectations reflected in those forward-looking statements are reasonable but no assurance can be given that these expectations will prove to be correct and such forward-looking statements included in, or incorporated by reference into, this annual information form should not be unduly relied upon.These statements speak only as of the date of this annual information form. In particular, this annual information form contains forward-looking statements pertaining to the following: • the performance characteristics of our assets; • terms of the proposed transaction with Longview, including the timing of completion thereof and the assets to be acquired from AOG; • oil and natural gas production levels; • the size of the oil and natural gas reserves; • the disposition of certain of the Corporation's assets to Longview, the consideration to be received by the Corporation and timing of receipt thereof; • projections of market prices and costs; • supply and demand for oil and natural gas; • expectations regarding the ability to raise capital and to continually add to reserves through acquisitions and development; • drilling plans; • tax horizons; • estimated timing of capital expenditures; • timing of development of undeveloped reserves; • treatment under governmental regulatory regimes and tax laws; and • capital expenditures programs. The actual results could differ materially from those anticipated in these forward-looking statements as a result of the risk factors set forth below and elsewhere in this annual information form: • volatility in market prices for oil and natural gas; • liabilities inherent in oil and natural gas operations; • uncertainties associated with estimating oil and natural gas reserves; • competition for, among other things, capital, acquisitions of reserves, undeveloped lands and skilled personnel; • failure to receive all required third party and regulatory approvals of the transaction with Longview; • incorrect assessments of the value of acquisitions; • fluctuation in foreign exchange or interest rates; • stock market volatility and market valuations; • changes in income tax laws or changes in tax laws and incentive programs relating to the oil and gas industry and income trusts; • geological, technical, drilling and processing problems and other difficulties in producing petroleum reserves; and • the other factors discussed under "Risk Factors". Statements relating to "reserves" or "resources" are deemed to be forward-looking statements, as they involve the implied assessment, based on certain estimates and assumptions, that the resources and reserves described can be profitably produced in the future.Readers are cautioned that the foregoing lists of factors are not exhaustive.The forward looking statements contained in this annual information form are expressly qualified by this cautionary statement. 6 Although the forward-looking statements contained in this annual information form are based upon assumptions which AOG believe to be reasonable, AOG cannot assure Shareholders that actual results will be consistent with these forward-looking statements.With respect to forward-looking statements contained in this annual information form, AOG has made assumptions regarding: current commodity prices and royalty regimes; availability of skilled labour; timing and amount of capital expenditures; future exchange rates; the price of oil and natural gas; the impact of increasing competition; conditions in general economic and financial markets; availability of drilling and related equipment; effects of regulation by governmental agencies; royalty rates and future operating costs. AOG has included the above summary of assumptions and risks related to forward-looking information provided in this annual information form in order to provide Shareholders with a more complete perspective on the Corporation's current and future operations and such information may not be appropriate for other purposes. The Corporation's actual results, performance or achievement could differ materially from those expressed in, or implied by, these forward-looking statements and, accordingly, no assurance can be given that any of the events anticipated by the forward-looking statements will transpire or occur, or if any of them do so, what benefits AOG will derive therefrom. These forward-looking statements are made as of the date of this annual information form and AOG disclaims any intent or obligation to update publicly any forward-looking statements, whether as a result of new information, future events or results or otherwise, other than as required by applicable securities laws. NON-GAAP MEASURES The Corporation discloses several financial measures in this Annual Information Form that do not have any standardized meaning prescribed under Generally Accepted Accounting Principles in Canada ("GAAP"). These financial measures include funds from operations and cash netbacks. Management believes that these financial measures are useful supplemental information to analyze operating performance and provide an indication of the results generated by the Corporation’s principal business activities prior to the consideration of how those activities are financed or how the results are taxed. Investors should be cautioned that these measures should not be construed as an alternative to net income, cash provided by operating activities or other measures of financial performance as determined in accordance with GAAP. Advantage’s method of calculating these measures may differ from other companies, and accordingly, they may not be comparable to similar measures used by other companies. Funds from operations, as presented, is based on cash provided by operating activities before expenditures on asset retirement and changes in non-cash working capital. Cash netbacks are dependent on the determination of funds from operations and include the primary cash revenues and expenses on a per boe basis that comprise funds from operations. 7 ADVANTAGE OIL & GAS LTD. General The Corporation was formed pursuant to the amalgamation of Advantage Oil & Gas Ltd., 1335703 Alberta Ltd., SET Resources Inc. and Sound ExchangeCo Ltd. under the ABCA on September 5, 2007.On July 9, 2009 the articles of the Corporation were amended in connection with the Trust Conversion to change the number of issued and outstanding Common Shares to equal the number of Trust Units outstanding immediately prior to the Trust Conversion. The Corporation is the resulting entity following the Trust Conversion with the Trust.The Trust was created under the laws of the Province of Alberta pursuant to the Trust Indenture and was dissolved in connection with the Trust Conversion. Following the Trust Conversion, the Corporation became a reporting issuer in each of the provinces of Canada and the Common Shares were listed on the TSX and NYSE under the symbol "AAV". The head office of AOG is located at Suite 700, 400 - 3rd Avenue S.W., Calgary, Alberta T2P 4H2 and its registered office is located at 350 - 7th Avenue S.W., Calgary, AlbertaT2P 3N9. Corporate Structure The following diagram illustrates the organizational structure of the Corporation as at the date hereof which does not include the Corporation's subsidiaries, as the total assets and sales and operating revenues of such subsidiaries, on a combined basis, does not exceed 10% of the consolidated assets and the consolidated sales and operating revenues of the Corporation. Advantage has a wholly owned subsidiary, Longview Oil Corp. ("Longview"), which filed a preliminary prospectus on March 4, 2011 for an initial public offering of common shares. Longview was created to acquire certain oil-weighted assets of the Corporation located in West Central Alberta, Southeast Saskatchewan and the Lloydminster area of Saskatchewan. See "General Development of the Business - Recent Developments". GENERAL DEVELOPMENT OF THE BUSINESS General The Corporation is actively engaged in the business of oil and gas exploitation, development, acquisition and production in the Provinces of Alberta and Saskatchewan. AOG is a growth-oriented corporation and continues to carry on the business previously carried out by the Trust.See "Description of our Business and Operations" below. A detailed description of the historical development of the business of the Trust and the Corporation is outlined below. Unless the context otherwise requires, references to "we", "us", "our" or similar terms, or to the "Trust" refer to the Corporation. 8 Three Year History On November 7, 2008, Mr. Paul Haggis was appointed to the AOG Board of Directors. On December 18, 2008, the Trust announced a reserve and operational update for our Montney natural gas play at its property in Glacier, Alberta where the Trust incurred approximately $92 million of capital expenditures in 2008 evaluating the resource potential in this area.The reserve and operational update included highlights of the Glacier property and a hedging update. On January 20, 2009, the Trust announced that the AOG Board of Directors adopted a Unitholder Rights Plan (the "Rights Plan") for which Unitholder approval was obtained at the Trust's annual meeting of Unitholders held on July 9, 2009.The Rights Plan was designed to provide Unitholders and the Board of Directors with adequate time to consider and evaluate any unsolicited bid made for the Trust, to provide the Board of Directors with adequate time to indentify, develop and negotiate value-enhancing alternatives, if considered appropriate, to any such unsolicited bid, to encourage the fair treatment of Unitholders in connection with any take-over bid for the Trust and to ensure that any proposed transaction is in the best interests of the Unitholders of the Trust. On January 27, 2009, we announced the following appointments to the executive officer team of AOG: (i) Mr. Andy Mah, the former President and Chief Operating Officer, was appointed to the position of Chief Executive Officer; (ii) Mr. Kelly Drader, the former Chief Executive Officer, was appointed as President and Chief Financial Officer; (iii) Mr. Craig Blackwood, the former Director of Finance, was appointed as Vice-President, Finance; and (iv) Mr. Peter Hanrahan, the former Vice-President of Finance and Chief Financial Officer, elected to resign from such positions. On March 18, 2009, the Trust announced that the AOG Board had unanimously approved a conversion of the Trust to a growth-oriented corporation, the Corporation. The Trust Conversion was completed on July 9, 2009. Pursuant to the Trust Conversion, Unitholders received one Common Share in the Corporation for each Trust Unit they held and the Corporation assumed all the obligations of the Trust in respect of the Trust’s outstanding Trust Debentures such that, upon maturity of the Trust Debentures or such other date as communicated by the Corporation, the Trust Debentures will be satisfied with cash or the Common Shares of the Corporation in lieu of Trust Units, at the option of the Corporation. Following the completion of the Trust Conversion, the senior management and Board of Directors of the Corporation was substantially the same as the Trust, with the exception of Messrs. Bourgeois and Tourigny who retired from the Board of Directors of the Corporation. On March 18, 2009, the Trust further announced that as another step to increase the Trust’s financial flexibility and to focus on development and growth at its Glacier property, the Trust would be discontinuing the payment of cash distributions with the final cash distribution paid to Unitholders on March 16, 2009 to Unitholders of record as of February 27, 2009. On March 18, 2009, the Trust announced that it had retained Tristone Capital Inc. to assist with the disposition of up to 11,300 boe/d of light oil and liquids rich natural gas properties (the "Disposition of Assets"). The net proceeds from these sales were initially used to reduce outstanding bank debt to improve the Trust’s financial flexibility. On June 15, 2009, the Trust announced that it had signed two purchase and sale agreements relating to the disposition of $252.6 million of assets.The disposition price for one package (the "Package One Assets") of the Sale Assets was $176 million, subject to customary adjustments. The Package One Assets were producing as of June 15, 2009 approximately 5,900 boe/d and proved plus probable reserves of the Package One Assets were estimated by Sproule to be 18.8 MMboe as of March 31, 2009. The closing of the sale of the Package One Assets occurred on July 24, 2009, with an April 1, 2009 effective date. The disposition price for the second package (the "Package Two Assets") of the Sale Assets was $76.6 million, subject to customary adjustments. The Package Two Assets were producing as of June 15, 2009 approximately 2,200 boe/d and proved plus probable reserves of the Package Two Assets were estimated by Sproule to be 8.5 MMboe as of March 31, 2009. The closing of the sale of the Package Two Assets occurred on July 15, 2009, with an April 1, 2009 effective date. 9 On July 7, 2009, the Trust completed a bought deal financing through a syndicate of underwriters. Pursuant to the financing, the Trust issued 17,000,000 Trust Units at a price of $6.00 per Trust Unit for gross proceeds of $102 million.All of the net proceeds of the financing were initially used by the Trust to repay indebtedness under its credit facilities, which was available to be subsequently redrawn and applied as needed to fund AOG's capital expenditure program. On July 8, 2009, the Trust announced its corporate capital budget for the 12 month period ending June 2010 had been set at $207 million. The budget was to focus on development of our Montney natural gas resource play at the Glacier property where Advantage was to continue to employ a phased development approach. Phase I of the development plan was achieved during Q2 2009 where production capacity was increased to approximately 25 MMcf/d and included wells, compression facilities and additional pipelines. Phase II of the development plan was undertaken from July, 2009 to July, 2010 and was designed to increase production capacity to approximately 50 MMcf/d by mid-year 2010. Phase III of the development plan was intended to increase production capacity to 100 MMcf/d by mid-year 2011. On July 9, 2009 the Corporation announced completion of the Trust Conversion and the Corporation's Common Shares and the 6.50% Debentures, the 7.75% Debentures and the 8.00% Debentures commenced trading on the TSX and the Corporation's Common Shares commenced trading on the NYSE on July 14, 2009. On August 13, 2009, in connection with completion of the Trust Conversion and Disposition of Assets, the Corporation's credit facilities were amended to be a $525 million facility comprised of a $20 million revolving operating loan facility and a $505 million extendible revolving credit facility (the "Credit Facilities").Various borrowing options are available under the Credit Facilities, including prime rate based advances, U.S. base rate advances, U.S. dollar LIBOR advances and bankers' acceptances loans. The Credit Facilities are secured by a $1 billion floating charge demand debenture, a general security agreement and a subordination agreement from the Corporation covering all assets and cash flows. The amounts available to the Corporation from time to time under the Credit Facilities are based upon the borrowing base determined by the lenders and which is redetermined on a semi-annual basis by those lenders with the next redetermination anticipated to take place in June 2010. The borrowing base constitutes a revolving facility for a 364 day term which is extendible annually for a further 364 day revolving period, subject to a one year term maturity as to lenders not agreeing to such annual extension. On December 7, 2009, the Corporation provided an operational update regarding its Montney drilling program at the Glacier property and highlighted its proposed development program. On December 31, 2009 the Corporation completed the offering of $86,250,000 principal amount of 5.00% Debentures, which included $11,250,000 principal amount of 5.00% Debentures issued on exercise in full of the over-allotment option granted to the underwriters. AOG used the net proceeds of the offering to repay outstanding bank indebtedness and for general corporate purposes. On January 19, 2010, the Board of Directors of AOG approved a capital budget and updated guidance for the six month period ended June 30, 2010. Capital expenditures during the period were estimated to be approximately $110 million (80% directed to the Glacier property) and to be funded out of funds from operations. On April 19, 2010, the Corporation announced that production from the Corporation's Glacier property exceeded 50 MMcf/d with the commissioning of Advantage’s new 100% working interest gas plant at Glacier. On May 10, 2010, the Corporation announced that it had signed purchase and sale agreements relating to the disposition of non-core natural gas weighted assets located in South Eastern Alberta for gross cash proceeds of $67 million, subject to customary adjustments. The disposition was comprised of two separate transactions which included combined production of approximately 1,700 boe/d (80% natural gas) and proved plus probable reserves of 6.4 MMboe as at December 31, 2009. The transactions closed on May 31, 2010 and June 3, 2010 with effective dates of March 1, 2010 and April 1, 2010, respectively. The net proceeds from these dispositions were initially used to repay bank indebtedness under the Credit Facilities. 10 On June 14, 2010, the Board of Directors of AOG approved a capital budget and updated guidance for the twelve month period ending June 30, 2011. The capital budget is focused on increasing production at the Glacier property from 50 MMcf/d to a target of 100 MMcf/d by the second quarter of 2011. Capital expenditures during the period were estimated to be approximately $219 million (80% directed to the Glacier property) and to be funded out of funds from operations. On June 25, 2010, the Corporation announced that its lenders had completed their review of the borrowing base of the Credit Facilities, which will remain unchanged at $525 million and continue to provide significant financial flexibility in support of future capital program requirements and general corporate purposes. Recent Developments Longview Transaction Longview, a wholly owned subsidiary of the Corporation, filed a preliminary prospectus on March 4, 2011 for an initial public offering of common shares (the "Longview Offering"). Longview was created to acquire certain oil-weighted assets (the "Acquired Assets") of the Corporation located in West Central Alberta, Southeast Saskatchewan and the Lloydminster area of Saskatchewan. Concurrent with closing of the Longview Offering, Longview will purchase the Acquired Assets from AOG (the "Longview Transaction"), with consideration comprised of the net proceeds of the Longview Offering, common shares of Longview and proceeds of $100 million to be drawn from an independent Longview credit facility (which is anticipated to be $200 million) to be established at closing. Advantage plans to use the cash proceeds from the Longview Transaction to reduce outstanding bank indebtedness. The Longview Transaction is conditional upon customary industry conditions including the approval of the AOG Board. Advantage will retain an equity ownership interest of approximately 68% of the common shares of Longview (approximately 63% if the over-allotment option is exercised in full). Concurrent with closing of the Longview Offering, AOG will enter into a Technical Services Agreement (the "TSA") with Longview. Under the TSA, AOG will provide the necessary personnel and technical services to manage Longview's business and Longview will reimburse AOG on a monthly basis for its share of administrative charges based on respective levels of production. Longview will have an independent board of directors with three initial members and the officers of Longview will be Kelly Drader (President and Chief Executive Officer), Craig Blackwood (Chief Financial Officer) and Andy Mah (Chief Operating Officer). The officers of Longview will provide services to Longview under the TSA but will remain as employees of Advantage. See "Statement of Reserves Data and Other Oil and Gas Information - Longview Transaction" and "Risk Factors". On March 22, 2011, the Corporation announced that its Phase III activities at Glacier are now substantially complete and production is exceeding 100 MMcf/d. An additional 100 MMcf/d (16,667 boe/d) of production capacity currently exists and additional wells will be brought on-stream as required to offset declines and maintain production. Anticipated Changes in the Business As at the date hereof, other than the sale of the Acquired Assets to Longview pursuant to the the Longview Transaction, we do not anticipate that any material change in our business will occur during the balance of the 2011 financial year. See "General Development of the Business - Recent Developments". 11 Significant Acquisitions The Corporation did not complete any acquisitions during the year ended December 31, 2010 for which disclosure is required under Part 8 of National Instrument of 51-102 Continuous Disclosure Obligations. As part of its ongoing business, the Corporation evaluates potential acquisitions of all types of petroleum and natural gas assets.The Corporation is normally in the process of evaluating several potential acquisitions at any one time which individually or together could be material.As of the date hereof, the Corporation has not reached agreement on the price or terms of any potential material acquisitions.The Corporation cannot predict whether any current or future opportunities will result in one or more acquisitions for the Corporation. DESCRIPTION OF OUR BUSINESS AND OPERATIONS General AOG is actively engaged in the business of oil and gas exploration, development, acquisition and production in the provinces of Alberta and Saskatchewan. Advantage's exploitation and development program is focused primarily at Glacier, Alberta where it is developing a significant natural gas resource play. As current and future practice, AOG has established a financial hedging strategy and may manage the risk associated with changes in commodity prices by entering into derivatives.See "Risk Factors".Although Advantage has a significant capital development program, we also actively pursue growth opportunities through oil and gas asset acquisitions, as well as through corporate acquisitions. AOG targets acquisitions that are accretive to net asset value and that increase our reserve and production base per Common Share outstanding.Acquisitions must also meet reserve life index criteria and exhibit low risk opportunities to increase reserves and production.It is currently intended that AOG will finance acquisitions and investments through bank financing, the issuance of additional Common Shares from treasury and the issuance of subordinated convertible debentures, maintaining prudent leverage. Reorganizations Other than the Trust Conversion and the potential Longview Transaction, there have been no material reorganizations of the Trust or AOG and or any of our subsidiaries within the three most recently completed financial years or proposed for the current financial year. See "General Development of the Business". Bankruptcy and Similar Procedures There have been no bankruptcy, receivership or similar proceedings against the Corporation or any of its subsidiaries or related entities, or any voluntary receivership, bankruptcy or similar proceeding by the Corporation or any of its subsidiaries or related entities since the inception of the Corporation or during or proposed for the current financial year. STATEMENT OF RESERVES DATA AND OTHER OIL AND GAS INFORMATION The report of management and directors on oil and gas disclosure in Form 51-101F3 and the report on reserves data by Sproule Associates Limited ("Sproule") in Form 51-101F2 are attached as Schedules "A" and "B" to this annual information form, which forms are incorporated herein by reference. The statement of reserves data and other oil and gas information set forth below (the "Statement") is dated December 31, 2010.The effective date of the Statement is December 31, 2010 and the preparation date of the Statement is February 16, 2011. 12 Disclosure of Reserves Data The reserves data set forth below (the "Reserves Data") is based upon an evaluation by Sproule with an effective date of December 31, 2010 contained in a report of Sproule dated February 16, 2011 (the "Sproule Report").The Reserves Data summarizes our oil, NGLs and natural gas reserves and the net present values of future net revenue for these reserves using forecast prices and costs.The Reserves Data conforms with the requirements of NI 51-101. Additional information not required by NI 51-101 has been presented to provide continuity and additional information which we believe is important to the readers of this information.AOG engaged Sproule to provide an evaluation of proved and proved plus probable reserves and no attempt was made to evaluate possible reserves. All of our reserves are in Canada and, specifically, in the provinces of Alberta and Saskatchewan. It should not be assumed that the estimates of future net revenues presented in the tables below represent the fair market value of the reserves.There is no assurance that the forecast prices and costs assumptions will be attained and variances could be material.The recovery and reserve estimates of our crude oil, NGLs and natural gas reserves provided herein are estimates only and there is no guarantee that the estimated reserves will be recovered.Actual crude oil, natural gas and natural gas liquid reserves may be greater than or less than the estimates provided herein. In certain of the tables set forth below, the columns may not add due to rounding. 13 SUMMARY OF OIL AND GAS RESERVES as of December 31, 2010 FORECAST PRICES AND COSTS RESERVES LIGHT AND MEDIUM OIL HEAVY OIL Gross Net Gross Net RESERVES CATEGORY (Mbbl) (Mbbl) (Mbbl) (Mbbl) PROVED Developed Producing Developed Non-Producing Undeveloped TOTAL PROVED PROBABLE TOTAL PROVED PLUS PROBABLE RESERVES NATURAL GAS NATURAL GAS LIQUIDS Gross Net Gross Net RESERVES CATEGORY (MMcf) (MMcf) (Mbbl) (Mbbl) PROVED Developed Producing Developed Non-Producing Undeveloped TOTAL PROVED PROBABLE TOTAL PROVED PLUS PROBABLE RESERVES TOTAL OIL EQUIVALENT Gross Net RESERVES CATEGORY (Mboe) (Mboe) PROVED Developed Producing Developed Non-Producing Undeveloped TOTAL PROVED PROBABLE TOTAL PROVED PLUS PROBABLE 14 SUMMARY OF NET PRESENT VALUES OF FUTURE NET REVENUE as at December 31, 2010 FORECAST PRICES AND COSTS Before Income Tax Discounted at (%/year) After Income Taxes Discounted at (%/year) Unit Value Before Income Tax Discounted at 10%/ year(1) RESERVES CATEGORY 0% ($000's) 5% ($000's) 10% ($000's) 15% ($000's) 20% ($000's) 0% ($000's) 5% ($000's) 10% ($000's) 15% ($000's) 20% ($000's) ($/boe) PROVED Developed Producing Developed Non-Producing Undeveloped TOTAL PROVED PROBABLE TOTAL PROVED PLUS PROBABLE Note: The unit values are based on net reserve volumes. RESERVES CATEGORY REVENUE ($000's) ROYALTIES ($000's) OPERATING COSTS ($000's) DEVELOP-MENT COSTS ($000's) ABANDONMENT COSTS ($000's) FUTURE NET REVENUE BEFORE INCOME TAXES ($000's) FUTURE INCOME TAXES ($000's) FUTURE NET REVENUE AFTER INCOME TAXES ($000's) Proved Reserves Proved Plus Probable Reserves Note: Alberta Drilling Royalty Credits of approximately $3.2 million for the proved plus probable case have been included as other revenue. 15 FUTURE NET REVENUE BY PRODUCTION GROUP as of December 31, 2010 FORECAST PRICES AND COSTS RESERVES CATEGORY PRODUCTION GROUP FUTURE NET REVENUE BEFORE INCOME TAXES (discounted at 10%/year) ($000's) UNIT VALUE ($/boe) Proved Reserves Light and Medium Crude Oil (including solution gas and other by-products) Heavy Oil (including solution gas and other by-products) Natural Gas (including by-products but excluding solution gas and by-products from oil wells) Non-Conventional Oil and Gas Activities (Coalbed Methane) TOTAL Proved Plus Light and Medium Crude Oil (including solution gas and other by-products) Probable Reserves Heavy Oil (including solution gas and other by-products) Natural Gas (including by-products but excluding solution gas and by-products from oil wells) Non-Conventional Oil and Gas Activities (Coalbed Methane) TOTAL Pricing Assumptions The following tables set forth the benchmark reference prices, as at December 31, 2010, reflected in the Reserves Data.These price assumptions were provided to us by Sproule and were Sproule's then current forecasts at the date of the Sproule Report. SUMMARY OF PRICING AND INFLATION RATE ASSUMPTIONS(1) as of December 31, 2010 FORECAST PRICES AND COSTS Year WTI Cushing Oklahoma ($US/bbl) Light Sweet Crude Oil at Edmonton 40o API ($Cdn/bbl) Medium Crude Oil 29o API ($Cdn/bbl) Hardisty Heavy 12o API ($Cdn/bbl) NATURAL GAS AECO-C Spot ($Cdn/ MMBtu) NATURAL GAS LIQUIDS Edmonton Pentanes Plus ($Cdn/bbl) NATURAL GAS LIQUIDS Edmonton Butanes ($Cdn/bbl) INFLATION RATES %/Year EXCHANGE RATE (2) ($US/$Cdn) Forecast(3) Thereafter +1.5% +1.5% +1.5% +1.5% +1.5% +1.5% +1.5% +1.5% Notes: This summary table identifies benchmark reference pricing schedules that might apply to a reporting issuer. The exchange rate used to generate the benchmark reference prices in this table. As at December 31. Weighted average historical prices, including hedging, realized by us for the year ended December 31, 2010, were $5.45/Mcf for natural gas, $67.28/bbl for crude oil, and $48.88/bbl for NGLs. 16 Reconciliations of Changes in Reserves The following table sets forth a reconciliation of the Corporation's total gross proved, gross probable and total gross proved plus probable reserves as at December 31, 2010 against such reserves as at December 31, 2009 based on forecast prices and cost assumptions. RECONCILIATION OF COMPANY GROSS RESERVES BY PRODUCT TYPE FORECAST PRICES AND COSTS Light And Medium Oil Heavy Oil Natural Gas Liquids FACTORS WI Proved (Mbbl) WI Probable (Mbbl) WIProved Plus Probable (Mbbl) WIProved (Mbbl) WI Probable (Mbbl) WIProved Plus Probable (Mbbl) WIProved (Mbbl) WI Probable (Mbbl) WIProved Plus Probable (Mbbl) December 31, 2009 Extensions 3 1 4 42 4 46 Improved Recovery - Infill Drilling 54 ) 0 91 47 Technical Revisions ) 8 ) Discoveries - Acquisitions - 16 9 25 Dispositions ) Economic Factors ) ) ) (8
